          Case 2:20-cr-00005-SMJ   ECF No. 76     filed 08/12/20   PageID.300 Page 1 of 3




1    Adam R. Pechtel / WSBA #43743
     Pechtel Law PLLC
2    21 N Cascade St
     Kennewick, WA 99336
3    Telephone: (509) 586-3091

4    Attorney for Defendant

5

6                             United States District Court
                            Eastern District of Washington
7                        Before the Hon. Salvador Mendoza Jr.

8    United States of America,
                                                  No. 2:20-CR-00005-SMJ-1
9                                    Plaintiff,

10   v.                                           Motion for Leave of Court to
                                                  Withdraw as Counsel and
11   Monica Pesina,                               Notice of Intent to Withdraw

12                                 Defendant. August 26, 2020 at 6:00 PM
                                              Without oral argument
13

14
     TO: The Clerk of the Court and all parties of record:
15
          COMES NOW, Adam Pechtel, counsel for Defendant and asks the
16
     Court to authorize his withdrawal as counsel for Defendant.
17
          On January 23, 2020, Mr. Pechtel was appointed by the Court to
18
     represent Defendant Monica Pesina under the Criminal Justice Act
19
     (CJA), 18 U.S.C. § 3006A. Defendant Pesina has confirmed that she
20

     Motion for Leave of Court to
     Withdraw as Counsel - 1
      Case 2:20-cr-00005-SMJ   ECF No. 76   filed 08/12/20   PageID.301 Page 2 of 3




1    wishes to terminate Mr. Pechtel’s representation at this time based

2    on a breakdown in the attorney-client relationship. Therefore, Mr.

3    Pechtel seeks the Court’s approval of his withdrawal.

4      Mr. Pechtel provides notice that his withdrawal is effective upon

5    the Court granting the instant motion.

6    A proposed order is filed herewith.

7    Dated: August 12, 2020                 Respectfully Submitted,

8                                           s/Adam R. Pechtel
                                            Adam R. Pechtel/ WSBA #43743
9                                           Attorney for Defendant
                                            Pechtel Law PLLC
10                                          21 N Cascade St
                                            Kennewick, WA 99336
11                                          Telephone: (509) 586-3091
                                            Email: adam@pechtellaw.com
12

13

14

15

16

17

18

19

20

     Motion for Leave of Court to
     Withdraw as Counsel - 2
      Case 2:20-cr-00005-SMJ    ECF No. 76    filed 08/12/20   PageID.302 Page 3 of 3




1                              SERVICE CERTIFICATE

2    I certify that August 12, 2020, I electronically filed the foregoing

3    with the District Court Clerk using the CM/ECF System, which will

4    send notification of such filing to the following:

5

6    Stephanie A. Van Marter, Attorney for Plaintiff

7

8                                            s/Adam R. Pechtel
                                             Adam R. Pechtel/ WSBA #43743
9                                            Pechtel Law PLLC
                                             21 N Cascade St
10                                           Kennewick, WA 99336
                                             Telephone: (509) 586-3091
11                                           Email: adam@pechtellaw.com

12

13

14

15

16

17

18

19

20

     Motion for Leave of Court to
     Withdraw as Counsel - 3
